BYERS, District Judge.'
The above-named defendant seeks an order resentencing him to the time that he has already served under a plea of guilty which resulted in his sentence on July 30, 1940, to a term of twenty months on each count of the indictment, to run concurrently, at a Federal penitentiary to be designated by the Attorney General.
*869The defendant began serving his sentence in due course and thereafter and during the month of February, 1941, was granted parole, which became effective March 20, 1941; according to the terms of the parole, he will remain under the supervision of the parole officer for the Eastern District of New York to and including March 29, 1942.
He submits an affidavit to the effect that he desires to take up his permanent residence in the Dominion of Canada, for reasons therein stated, but cannot do so by reason of the terms of the parole.
Thus it will be seen that the desired resentence is sought in effect to conform the judgment of the Court to the action of the Parole Board; moreover the Court is asked to render the parole nugatory, by permitting the defendant to avoid its terms; that would be the inevitable consequence of granting the motion.
No reason is shown for reducing the sentence to the period served upon the theory that, because the Parole Board has seen fit to act, the sentence as originally imposed should be deemed to require reconsideration and reduction. For reasons that need not be stated, that theory cannot be adopted; as a matter of fact, in view of all attendant circumstances, the original sentence was scarcely adequate.
Nor is it thought that in effect this Court should interpose its judgment to set aside the terms of the parole as fixed by the Parole Board. Any such change will have to be made by that Board.
Motion denied.